Pfeifer, J.,
dissenting.
{¶ 56} I dissent. The plaintiff in this action is not asking for this court’s sympathy or for its tears. He asks only for the recognition that he has stated a cause of action for which relief can be granted. The law of this state as it presently stands allows him to bring a cause of action against the Archdiocese of Cincinnati. The majority claims that it is “constrained to follow the law as it exists today”; in fact, the majority displays an active indifference to our own case law and to R.C. 2923.34(E).
*505{¶ 57} The majority opinion answers a question completely different from the question certified by the Third District Court of Appeals. The question from the appellate court is:
{¶ 58} “Where a complaint alleges with considerable particularity that due to recently discovered efforts of the church to conceal its involvement, the victim of sexual abuse by a priest did not until recently have sufficient knowledge to apprise him of independent claims against the church, are those allegations subject to a Civ.R. 12(B) dismissal on the basis that under Doe [v. First United Methodist Church (1994), 68 Ohio St.3d 531, 629 N.E.2d 402], notice of sexual abuse by a priest constitutes apprisal of the possibility of any other independent claims against the church as a matter of law, so that the relevant statutes of limitations against both the priest and the church are triggered by the sexual abuse?”
{¶ 59} In other words, is a cause of action against the archdiocese for allowing or covering up sexual abuse by a priest subject to the same statute-of-limitations triggering event as a cause of action against the priest himself for the sexual abuse? Or are the separate causes of action against the distinct entities for distinctly different acts subject to different triggering dates?
{¶ 60} In its attempt to be “succinct,” the majority rephrases the question and changes its meaning: “[A]t what point [must] a minor who is a victim of sexual abuse * * * assert claims against the employer of the perpetrator, when at the time of the abuse, the victim knows the identity of the perpetrator, the employer of the perpetrator, and that a battery has occurred.” ¶ 8, supra. The rephrasing leavés out an 'exceedingly important facet of the certified question that the “complaint alleges with considerable particularity” — at the point of the battery, the minor does not know the facts that are the basis of an independent claim against the archdiocese.
{¶ 61} Although the sexual abuse is the sine qua non of this case, the additional knowledge about the archdiocese that the plaintiff gained in later years changed the nature of his experience. To be victimized by the depravity of one fallen priest is its own tragedy, personal in nature, and seemingly random in incidence. But to be victimized by a priest whom the archdiocese knew to be a serial sexual predator, and yet reassigned again and again to work in parishes, makes the plaintiff the victim of a well-thought-out conspiracy.
{¶ 62} This court in First Methodist recognized that a plaintiff could have nonderivative causes of action for injuries caused by sexual assault by a church employee. In First Methodist, the plaintiff “asserted independent claims against the church and school district arising from the alleged negligence of these defendants in failing to take some action to protect appellant from [the alleged predator’s] conduct.” First Methodist, 68 Ohio St.3d at 539, 629 N.E.2d 402. *506This court held that those claims were subject to their own triggering event for purposes of the statute of limitations:
{¶ 63} “These claims are based upon the church’s and the school district’s own acts or omissions and have nothing to do with any theory of derivative liability. Thus, we recognize that the facts and events which triggered the statute of limitations on appellant’s claims for sexual abuse did not necessarily trigger the R.C. 2305.10 two-year period of limitations on appellant’s independent negligence claims against the church and the school district.” (Emphasis sic.) Id.
{¶ 64} In First Methodist, however, this court noted that the plaintiff “never claimed or argued that his knowledge of the sexual abuse was insufficient to apprise him of the possibility that the church or the school district had been negligent in failing to protect him.” Id. This court concluded that under those circumstances, it could only “assume that the events that triggered the one-year statute of limitations for assault and battery were no different from the events that triggered the two-year statute of limitations that applies to appellant’s negligence causes of action against the church and the school district.” Id.
{¶ 65} Here, the plaintiff in his complaint has made “with considerable particularity” the type of allegations that were missing in First Methodist. He claims that he was not aware until 2002 of the archdiocese’s actions from which arose his claims for a breach of fiduciary duty and conspiracy.
{¶ 66} Moreover, in First Methodist, the plaintiff did not allege an “alerting event” that notified him of the separate wrongdoing of the institutional defendants in that case. In Browning v. Burt (1993), 66 Ohio St.3d 544, 613 N.E.2d 993, we held that the triggering date for a claim against a hospital for negligent credentialing can be different from the triggering date for a claim of medical malpractice against the doctor whom the hospital negligently credentialed. Id. at 557, 613 N.E.2d 993. In Browning, the plaintiffs sought relief from the hospital that had credentialed Dr. James Burt, infamously known as the “Love Doctor,” and Dr. Max Blue, two surgeons who performed experimental vaginal reconstructive surgeries on unwitting patients. By 1987, each of the plaintiffs in Browning had known that her care had been deficient and that the doctors had committed malpractice. But this court held that the alerting event as to claims against the hospital did not occur until October 1988, when the national television newsmagazine “West 57th Street” broadcast an exposé on Dr. Burt. Id. at 560, 613 N.E.2d 993. Other former patients of Dr. Burt revealed that they suffered the same symptoms as the Browning plaintiffs and that the surgeries were unnecessary and experimental. Id. This court held that the television program alerted the plaintiffs for the first time to the possibility that Drs. Burt and Blue “may have committed a number of harmful, improper or unwarranted surgeries upon a *507number of unsuspecting patients such that [the hospital’s] credentialing practices could reasonably be brought into question.” Id. at 561, 613 N.E.2d 993.
{¶ 67} Thus, the court held in Burt that it was not the individual injury that triggered the statute of limitations. Instead, the statute of limitations began to run with the alerting event that signaled the breadth of the wrongdoing by the hospital. The underlying wrong committed by the direct tortfeasor did not start the statute running against the separate overseeing entity. In this case, the majority says that “the identity of other victims is irrelevant to Doe’s claims because his claims are not dependent on other victims.” To the contrary, in Browning, it was a media report of the claims of other victims that alerted the plaintiff of the hospital’s wrongdoing.
{¶ 68} The decisions of this court since Browning have been consistent in their application of the discovery rule and in identifying alerting events to trigger the statute of limitations. In Norgard v. Brush Wellman, Inc., 95 Ohio St.3d 165, 2002-Ohio-2007, 766 N.E.2d 977, syllabus, this court held that “a cause of action based upon an employer intentional tort accrues when the employee discovers * * * the workplace injury and the wrongful conduct of the employer.” Norgard learned in 1992 that he had contracted chronic beryllium disease (“CBD”) from his contact with beryllium while employed at Brush Wellman. It was not until October 1995, however, that Norgard learned through a newspaper article that “Brush Wellman had withheld information about the causes of beryllium-related diseases and the acceptable levels of beryllium to which an employee could be exposed without harm, that Brush Wellman knew that its air-sampling collections were faulty and inaccurate and that a large number of its employees were developing CBD, and that there might have been problems related to respiratory equipment and ventilation that led to unnecessarily elevated beryllium exposures.” Id. at ¶ 4. Within two years of gaining that knowledge, Norgard filed an intentional-tort action against Brush Wellman.
{¶ 69} The question in Norgard was whether the statute of limitations was triggered in 1992, when Norgard learned he had contracted CBD in the workplace, or in 1995, when he learned of Brush Wellman’s conduct. The court noted that since the adoption of the discovery rule in O’Stricker v. Jim Walter Corp. (1983), 4 Ohio St.3d 84, 4 OBR 335, 447 N.E.2d 727, “the court has reiterated that discovery of an injury alone is insufficient to start the statute of limitations running if at that time there is no indication of wrongful conduct of the defendant.” Norgard, 95 Ohio St.3d 165, 2002-Ohio-2007, 766 N.E.2d 977, ¶ 10. Instead, the court found that claims for an intentional tort “accrue only when the plaintiff acquires knowledge about the defendant above and beyond the injury itself.” Id. at ¶ 17. Thus, the court held that the statute of limitations was *508triggered in 1995, when the plaintiff began to learn of Brush Wellman’s wrongdoing. Id. at ¶ 20.
{¶ 70} The case before us is directly analogous to Browning and Norgard. As in those cases, the direct injury here, the sexual contact, was discovered before the plaintiff had gained knowledge of the wrongdoing of the defendant. As here, news accounts alerted the plaintiffs in Browning and Norgard as to their claims. The discovery rule enunciated in O’Strieker and carried through Browning, Norgard, and other cases makes clear that a separate cause of action arises when a plaintiff discovers separate wrongdoing by a separate defendant.
{¶ 71} In addition, the majority’s citation of Rotella v. Wood (2000), 528 U.S. 549, 120 S.Ct. 1075, 145 L.Ed.2d 1047, regarding the triggering of the statute of ' limitations for the federal Racketeer Influenced and Corrupt Organizations Act (“RICO”) claims, is irrelevant. Rotella does reject the “injury and pattern” discovery rule. But Rotella addressed the federal RICO statute, which “does not provide an express statute of limitations for actions brought under its civil enforcement provision.” Agency Holding Corp. v. Malley-Duff Assoc., Inc. (1987), 483 U.S. 143, 107 S.Ct. 2759, 97 L.Ed.2d 121. The Ohio RICO statute adopts a specific statute of limitations that accounts for not just the injury, but also the pattern of illegal activity. R.C. 2923.34(E) reads:
{¶ 72} “Notwithstanding any other provision of law providing a shorter period of limitations, a civil proceeding or action under this section may be commenced at any time within five years after the unlawful conduct terminates or the cause of action accrues or within any longer statutory period of limitations that may be applicable.”
{¶ 73} The Ohio statute is different from the federal statute, and Ohio’s statute of limitations is not focused on the injury but rather the unlawful activity of the defendant. The plaintiff here alleges that the unlawful activity of the archdiocese continued until 2002. Since procedurally this case is only at the stage of a Civ.R. 12(B)(6) motion, we must assume that the allegations of the plaintiff are true. That is not to say that they are true or that the plaintiff will be able to proceed past the summary judgment level. It is only to say that it is not too late to file a claim.
{¶ 74} The plaintiff in this case is not asking for a special statute of limitations for alleged victims of clergy sexual abuse. He asks only for us to apply this court’s own holdings to his case, as the court of appeals did. To hold for the plaintiff here would not “extend the statute of limitations specifically for alleged victims of clergy sexual abuse,” as the majority asserts. Instead, under the majority decision, the victims of childhood sexual abuse would be held to a different, higher standard than other plaintiffs. Today’s holding makes inapplicable to alleged victims of clergy sexual abuse the discovery rule, the alerting-event *509concept, and the statute of limitations that the General Assembly specifically set forth within Ohio’s RICO statute.
Kircher Law Office, L.L.C., and Konrad Kircher; and Anderson & Associates, P.A., and Jeffrey R. Anderson, for appellee.
Dinsmore & Shohl, L.L.P., Mark A. Vander Laan, and Kirk M. Wall, for appellants Archdiocese of Cincinnati and Archbishop Daniel Pilarczyk.
Helmick & Hoolahan and Catherine G. Hoolahan, urging affirmance for amici curiae Leadership Council on Child Abuse & Interpersonal Violence and Theresa Bombrys.
Squire, Sanders & Dempsey L.L.P., David J. Young, Philomena M. Dane, and Emily E. Root, urging reversal for amicus curiae Catholic Conference of Ohio.
{¶ 75} In Ault v. Jasko (1994), 70 Ohio St.3d 114, 637 N.E.2d 870, paragraph one of the syllabus, this court applied the discovery rule “to toll the statute of limitations where a victim of childhood sexual abuse represses the memories of that abuse until a later time.” The majority in this case cites the dissent in that case as authority that this case cries out for a legislative response. Yet somehow, the state survived this court’s decision in Ault. The General Assembly, 12 years after the decision in Ault, has yet to act on repressed memory. As here, Ault was before us upon a motion to dismiss, and we accepted the allegations of the plaintiff as fact. But the repressed-memory syndrome remains tough to prove.
{¶ 76} Given this court’s decision today, any legislative response expanding the statute of limitations will come too late for this plaintiff. The General Assembly cannot revive a statute of limitations once it has run. This court is the single resort for this plaintiff. Ohio law allows him to pursue his claim; unfortunately, this court does not.
Whitmore, J., concurs in the foregoing dissenting opinion.